UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4277



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PIERRE DANIELS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-00-201)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Rigney, PROTOGYROU & RIGNEY, P.L.C., Norfolk, Virginia,
for Appellant. Kenneth E. Melson, United States Attorney, Joseph
E. DePadilla, Assistant United States Attorney, Thomas Scott
Liverman, Third-Year Law Student, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following his conviction and sentence for unlawful possession

of a weapon by a convicted felon, 18 U.S.C.A. § 922(g) (West 2000),

Pierre Daniels appeals from the district court’s order denying his

motion to suppress evidence of his possession of a firearm.      He

contends that the officers did not have reasonable suspicion to

stop him, and therefore the discovery of the gun was in violation

of the Fourth Amendment.   We have reviewed the record on appeal and

the parties’ briefs and find no reversible error.        See United

States v. Sokolow, 490 U.S. 1, 9 (1989).     Accordingly, we affirm

the district court’s order denying Daniels’ motion to suppress. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2